Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
2.   	 This office action for US Patent application 16/362,993 is responsive to amendment filed on 07/06/2021 in response to the Non-Final Rejection of 02/04/2021. Claims 1-53, 56, 59, 61, 64-65, 74-78, 81-93, and 95 have been cancelled. Claims 54, 55, 57, 60, 62, 63, 66, 68, 69, 79, and 94 have been amended and are all made to be independent claims. Currently, claims 54, 55, 57, 58, 60, 62, 63, 66-73, 79, 80, and 94 are pending and are presented for examination.

Response to Arguments
3.   	 Applicant’s remarks filed on 07/06/2021 with respect to the amendments and arguments have been fully considered and are persuasive. There are no issue(s) remaining.
4.	For the record, the limitation “processing engine configured to generate…” and “energy devices configured to generate” in the independent claims is found to invoke 35 U.S.C 112(f). Corresponding structural elements can be found for e.g. in para 0231-0234 (e.g. computing systems having single or multiple processors) and also para 0039 (e.g. emissive electronic display or acoustic projection device).

Allowable Subject Matter
5. 	Claims 54, 55, 57, 58, 60, 62, 63, 66-73, 79, 80, and 94 are allowed.

REASONS FOR ALLOWANCE
6.	The following is an Examiner’s statement of reasons for allowance:
The instant invention pertains to a light field display system.
The closest prior art found was Blanche et al. (US 2011/0228040 A1) and Smithwick (US 2014/0293385 Al), hereinafter referred to as Blanche and Smithwick, respectively, as noted in the last office action dated 02/04/2021.  Blanche discloses a tiled holographic direct-view display system that may be used for continuous full size viewing (Fig. 15) by an audience (para 0060) and Smithwick discloses a course integral holographic display (abstract and Fig. 1).  Although the art of record either alone or in combination disclosed the claimed features of the instant claims in the claim set dated 12/30/2020, the recently filed amendments (07/06/2021) are now found to overcome all of the art rejections under 35 U.S.C 102(a)(1) and (a)(2) and 35 U.S.C 103.  Applicant has rewritten the dependent claims (54, 55, 57-58, 60, 62-63, 66-73, 79-80, and 94) that were previously identified as containing allowable subject matter into independent form. The limitation from now canceled independent claim 52, of which all of the above claims were dependent on, has been incorporated into each of the independent claims.  As such, Claims 54, 55, 57, 58, 60, 62, 63, 66-73, 79, 80, and 94 are in condition for allowance since the prior art do not explicitly address the deflection and projection angles and projection paths of the claimed light field display system.  For e.g., the prior art do not teach“A light field (LF) display system comprising: a processing engine configured to generate holographic content for display by an aggregate light field display surface; and a light field display assembly comprising a plurality of light field displays, each light field display comprising: one or more energy devices configured to generate the holographic content received from the processing engine, a light field display surface comprising a plurality of display surface locations, each surface location configured to project a portion of the holographic content, the plurality of display surface locations comprising: a first subset of the display surface locations configured to project a first portion of the holographic content at a deflection angle relative to an original projection angle, and wherein the plurality of light field displays are tiled such that their light field display surfaces form the aggregate light field display surface operable to project holographic content from all of the plurality of display surface locations of the light field display surfaces;  as recited in independent claim 54. The same also applies to the remaining independent claims 55, 57, 60, 62, 63, 66, 68, 69, 79, and 94.
Moreover, further searches have not resulted in finding any other relevant art that explicitly discloses these features and precedes the effective filing date of the instant application (i.e., 03/25/2019). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Accordingly, for the reasons presented above, Claims 54, 55, 57, 58, 60, 62, 63, 66-73, 79, 80, and 94 are allowed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A. HANSELL Jr. whose telephone number is (571)270-0615.  The examiner can normally be reached on Mon - Fri 9 am- 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486